In the Supreme Court of Georgia



                                       Decided:     October 6, 2014


        S14Y1476. IN THE MATTER OF LAUREN GORDON GARNER.

      PER CURIAM.

      This disciplinary matter is before the Court on the petition of Lauren Gordon

Garner (State Bar No. 285674) for voluntary surrender of her license following her

entry of guilty pleas on May 2, 2014, in the Superior Court of Gwinnett County to

felony possession of a controlled substance and possession of a drug-related object.

Garner, who was admitted to the Bar in 1999, admits that by her conviction, she has

violated Rule 8.4 (a) (2) of the Georgia Rules of Professional Conduct found in Bar

Rule 4-102 (d). The maximum penalty for a violation of Rule 8.4 (a) (2) is disbarment.

The State Bar has filed a response recommending that the Court accept the petition.

      We have reviewed the record and agree to accept Garner’s petition for the

voluntary surrender of her license, which is tantamount to disbarment. Accordingly, the

name of Lauren Gordon Garner is hereby removed from the rolls of persons entitled to

practice law in the State of Georgia. Garner is reminded of her duties under Bar Rule

4-219 (c).

      Voluntary surrender of license accepted. All the Justices concur.